 1325 NLRB No. 521The Respondent's request to dismiss the complaint is thereforedenied.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.Queensboro Steel Corporation and Teamsters Local391, International Brotherhood of Teamsters,
AFL±CIO. Case 11±CA±17745February 6, 1998DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANPursuant to a charge and an amended charge filedon November 24, 1997, and December 10, 1997, re-
spectively, the General Counsel of the National Labor
Relations Board issued a complaint and notice of hear-
ing on December 10, 1997, alleging that the Respond-
ent has violated Section 8(a)(5) and (1) of the National
Labor Relations Act by refusing the Union's request to
bargain following the Union's certification in Case 11±
RC±6188. (Official notice is taken of the ``record'' in
the representation proceeding as defined in the Board's
Rules and Regulations, Secs. 102.68 and 102.69(g);
Frontier Hotel, 265 NLRB 343 (1982).) The Respond-ent filed an answer admitting in part and denying in
part the allegations in the complaint and asserting de-
fenses.On January 5, 1998, the General Counsel filed aMotion for Summary Judgment and Memorandum in
Support. On January 6, 1998, the Board issued an
order transferring the proceeding to the Board and a
Notice to Show Cause why the motion should not be
granted. The Respondent filed a response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain, but attacks the validity of the certification on
the basis of its objections to conduct alleged to have
affected the results of the election in the representation
proceeding. The Respondent asserts as a defense that
the Union was improperly certified because the Board
overruled its objections to the election.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer to
adduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigable
in this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.1On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is now, and has been at all timesmaterial herein, a North Carolina corporation with a
facility located in Greensboro, North Carolina, where
it is engaged in the warehousing and distribution of
steel.During the 12-month period preceding issuance ofthe complaint, which period is representative of all
times material herein, the Respondent purchased and
received at its Greensboro, North Carolina facility
goods and materials valued in excess of $50,000 di-
rectly from points outside the State of North Carolina.
During the same period, the Respondent distributed
goods and materials valued in excess of $50,000 from
its Greensboro, North Carolina facility directly to
points outside the State of North Carolina.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and
(7) of the Act and that the Union is a labor organiza-
tion within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICESA. The CertificationFollowing the election held April 11, 1997, theUnion was certified on October 14, 1997, as the exclu-
sive collective-bargaining representative of the employ-
ees in the following appropriate unit:All hourly production employees, including truckdrivers, employed by Respondent at its Greens-
boro, North Carolina, facility; but excluding all
office clerical employees, salespersons, profes-
sional employees, guards and supervisors as de-
fined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainBy letter dated October 17, 1997, the Union has re-quested the Respondent to recognize and bargain col-
lectively, and, commencing on or about October 17,
1997, and at all times thereafter, the Respondent has
refused. We find that this refusal constitutes an unlaw-
ful refusal to bargain in violation of Section 8(a)(5)
and (1) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of theNational Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''CONCLUSIONOF
LAWBy refusing on and after October 17, 1997, to recog-nize and bargain with the Union as the exclusive col-
lective-bargaining representative of employees in the
appropriate unit, the Respondent has engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(5) and (1) and Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Queensboro Steel Corporation, Greens-
boro, North Carolina, its officers, agents, successors,
and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Teamsters Local 391,International Brotherhood of Teamsters, AFL±CIO as
the exclusive bargaining representative of the employ-
ees in the bargaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment, and if an understanding is reached, embody the
understanding in a signed agreement:All hourly production employees, including truckdrivers, employed by Respondent at its Greens-
boro, North Carolina, facility; but excluding all
office clerical employees, salespersons, profes-
sional employees, guards and supervisors as de-
fined in the Act.(b) Within 14 days after service by the Region, postat its facility in Greensboro, North Carolina, copies ofthe attached notice marked ``Appendix.''2Copies ofthe notice, on forms provided by the Regional Director
for Region 11, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since October 17, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Regionattesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.February 6, 1998
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllWilma B. Liebman, Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with TeamstersLocal 391, International Brotherhood of Teamsters,
AFL±CIO as the exclusive representative of the em-
ployees in the bargaining unit. 3QUEENSBORO STEEL CORP.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All hourly production employees, including truckdrivers, employed by us at our Greensboro, North
Carolina, facility; but excluding all office clerical
employees, salespersons, professional employees,
guards and supervisors as defined in the Act.QUEENSBOROSTEELCORPORATION